Citation Nr: 1121756	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 60 percent for service-connected chloracne.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

3.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral foot disorder, to include athlete's foot.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1979.  

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The June 2006 rating decision increased the Veteran's disability rating from 30 percent to 60 percent, effective January 13, 2006.  This matter also arises from a June 2010 rating decision which denied the Veteran's TDIU claim. 

The Board finds that the Veteran's TDIU claim is inextricably intertwined with his claim of entitlement to service connection for a bilateral foot disorder.  Specifically, the Veteran has asserted that this foot disorder is what precludes the Veteran from obtaining gainful employment.  If the Veteran's service connection claim is reopened and granted, the Veteran's TDIU claim might thereafter be granted.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)).  As such, the Veteran's TDIU claim will be deferred pending final disposition of the service connection claim. 

The issues of increased rating for chloracne and service connection for a bilateral foot disorder are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

Upon receipt of a substantially complete application for benefits, VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts as well as provide a thorough and contemporaneous examination when appropriate.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 91991); 38 C.F.R. § 3.327(a) (2010).  

Here, the Veteran underwent pertinent VA examinations in August 2009 and May 2010.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  While the August 2009 VA skin examination was thorough at the time it was performed, the record indicates that his chloracne has worsened.  The August 2009 examiner provided that there were several healed and active lesions distributed throughout the body, except for his face and upper extremities.  There was also hyperpigmentation.  The Veteran was scheduled for a general VA examination in May 2010.  This examiner noted that the Veteran had numerous scars and marks on the face with several papules closed on the upper extremities as well as post-inflammatory hyperpigmentation.  Further, during the March 2011 Board hearing, the Veteran testified that his chloracne symptoms had spread to his face within the last year.  Because there is an indication that his condition has worsened, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his chloracne.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On remand, the Veteran should be scheduled for another VA dermatological examination to assess the severity of his service-connected skin disability.  

Further, the Veteran appealed his petition to reopen his claim of service connection for a bilateral foot disorder, to include athlete's foot, but it has yet to be readjudicated by the RO.  Specifically, the RO denied the claim in March 2010 finding that the Veteran had not submitted new and material evidence sufficient to reopen his previously denied claim.  In July 2010, the Veteran filed a notice of disagreement asserting that his foot disorder was related to his in-service herbicide exposure and therefore should be service connected.  The RO treated this statement as a notice of disagreement for the RO's denial of TDIU, but the Veteran clearly asserted that he disagreed with the RO's decision and that his bilateral foot disability was related to service.  As such, the Board acknowledges this as a notice of disagreement for the claim of service connection for a bilateral foot disability.  The RO has not yet readjudicated the matter and issued a statement of the case.  Therefore, the Board does not have jurisdiction over it, and it is remanded to the RO for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for his bilateral foot disorder.  The RO should be mindful that VA's duty to assist includes obtaining any identified federal records even in petitions to reopen and obtain these records.  See 38 U.S.C.A. § 5103A (f); 38 C.F.R. § 3.159(c).  

Because this matter must be remanded, the Board takes this opportunity to further develop the claims file.  The record reflects that the Veteran seeks continued treatment at the VA North Texas Health Care System (North Texas HCS).  The last associated VA treatment records are dated in March 2010.  On remand, the RO should update the treatment records from March 2010 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the North Texas HCS from March 3010 to the present. 

2. Also, obtain and associate with the claims file the records upon which SSA based its decision to award benefits to the Veteran.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

3. After the above-mentioned development has been completed to the extent possible, the Veteran should again be afforded a VA dermatological examination to evaluate the nature and severity of his service-connected chloracne.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  In addition to providing an assessment of the severity of the chloracne, the examiner should comment on the extent, if any, of the Veteran's scaring on his face, to include any loss of tissue, as well as determine the percent of area, both covered and uncovered, effected by the chloracne.  

4. Thereafter, the RO should review all the evidence received since the January 2011 supplemental statement of the case was issued and readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


